           Case 1:20-cv-07235-GHW Document 36 Filed 03/08/21 Page 1 of 2
UNITED STATES DISTRICT COURT                                      USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
----------------------------------------------------------------X ELECTRONICALLY FILED
JOSE SEVERINO, individually and on behalf of others               DOC #:
similarly situated,                                               DATE FILED: 3/8/2021

                                   Plaintiff,

                 -against-                                               Case No. 20-cv-07235-GHW

KIANELY WINES & LIQUORS INC. (D/B/A                                       DEFAULT JUDGMENT
KIANELY LIQUOR STORE), EULOGIO ESPINAL,
and MIRIAM ESPINAL,

                                    Defendants.
----------------------------------------------------------------X


        On September 4, 2020, this action was commenced by Plaintiff’s filing of the complaint.

(Dkt. No. 1). The summons and complaint in this action having been duly served on defendants

Kianely Wines & Liquors Inc. (d/b/a Kianely Wine & Liquor Store), Eulogio Espinal, and

Miriam Espinal, said Defendants having failed to plead or otherwise defend in this action, and

said default having been duly noted, and upon the annexed declaration of default judgment,

        NOW, on motion of Plaintiff, by his attorneys Michael Faillace & Associates, P.C., it is

hereby ORDERED, ADJUDGED, AND DECREED:

        That the Plaintiff has judgment against Defendant Corporation Kianely Wines & Liquors

Inc. (d/b/a Kianely Wine & Liquor Store) and Individual Defendants Eulogio Espinal and

Miriam Espinal, in the amount of $913,179.80, including compensatory damages, permissible

liquidated damages, and prejudgment interest.

        That      the     Plaintiff    is       awarded     attorneys’    fees   in   the   amount   of

$4,196.25 and costs in the amount of $601.53.

        That if any amounts remain unpaid upon the expiration of ninety days following issuance

of judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,
           Case 1:20-cv-07235-GHW Document 36 Filed 03/08/21 Page 2 of 2
whichever is later, the total amount of judgement shall automatically increase by fifteen percent,

as required by NYLL § 198(4).

          Plaintiff is directed to serve this order on Defendants and to file proof of service on the

docket.

          The Clerk of Court is directed to terminate all pending motions, adjourn all deadlines,

and close this case.

SO ORDERED.

Dated: March 8, 2021
New York, New York
                                             ____________________________________________
                                                      JUDGE GREGORY H. WOODS
                                                    UNITED STATES DISTRICT JUDGE


To:

Kianely Wines & Liquors Inc. (d/b/a Kianely Wine & Liquor Store)
1442 University Ave
Bronx, NY 10452

Eulogio Espinal
(c/o Kianely Wine & Liquor Store)
1442 University Ave
Bronx, NY 10452

Miriam Espinal
(c/o Kianely Wine & Liquor Store)
1442 University Ave
Bronx, NY 10452




                                                 -2-
